                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                               HARRISON DIVISION


LEO WAYNE COVER                                                               PLAINTIFF

V.                             CASE NO. 3:21-CV-3025

CARROLL COUNTY, ARKANSAS                                                   DEFENDANT


                                        ORDER

       Comes on for consideration the Report and Recommendation (Doc. 4) filed in this

case on June 1, 2021, by the Honorable Mark E. Ford, United States Magistrate Judge for

the Western District of Arkansas. Fourteen (14) days have passed without objections

being filed by the parties.

       The Court has reviewed this case and, being well and sufficiently advised, finds as

follows: the Report and Recommendation is proper and should be and hereby is

ADOPTED IN ITS ENTIRETY. Accordingly, for the reasons stated in the Magistrate

Judge’s Report and Recommendation, Plaintiff’s Application for the Writ of Habeas Corpus

(Doc. 1) is DISMISSED WITHOUT PREJUDICE pursuant to Federal Rule of Civil

Procedure 41(b) and Local Rule 5.5(c)(2).

       IT IS SO ORDERED on this 21st day of June, 2021.


                                         /s/ Timothy L. Brooks
                                         TIMOTHY L. BROOKS
                                         UNITED STATES DISTRICT JUDGE
